Exhibit 10.1

 

FIFTH AMENDMENT to the Credit Agreement (as defined below), dated as of June 5,
2012 (this “Fifth Amendment”).

 

W I T N E S S E T H:

 

WHEREAS, Fifth & Pacific Companies, Inc. (fka Liz Claiborne, Inc.) (the
“Company”), Fifth & Pacific Companies Canada Inc. (fka Liz Claiborne Canada
Inc.) and Juicy Couture Europe Limited (collectively, the “Borrowers”) have
entered into the Second Amended and Restated Credit Agreement, dated as of
May 6, 2010 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Borrowers, the other Loan Parties
from time to time party thereto, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent and US Collateral Agent, J.P. Morgan Europe
Limited, as European Administrative Agent and European Collateral Agent,
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent and
Canadian Collateral Agent, Bank of America, N.A., as Syndication Agent, and
Wells Fargo Capital Finance, LLC, SunTrust Bank and General Electric Capital
Corporation, as Documentation Agents;

 

WHEREAS, the Borrowers have requested certain amendments to the Credit Agreement
as set forth herein; and

 

WHEREAS, the Required Lenders have consented to the requested amendments as set
forth herein;

 

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:

 

1.         Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein which are defined in the Credit Agreement are used herein as therein
defined.

 

2.         Amendments to Section 1.01 of the Credit Agreement (Defined Terms). 
Section 1.01 of the Credit Agreement is hereby amended by:

 

(i) deleting the definition of “Acquired JV Interests” in its entirety and
substituting in lieu thereof the following new definition:

 

“Acquired JV Interests” has the meaning assigned to such term in
Section 6.04(w).”;

 

(ii) deleting the definition of “Consolidated EBITDA” in its entirety and
substituting in lieu thereof the following new definition:

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income from
Continuing Operations Attributable (determined in accordance with GAAP) to the
Company for such period plus (a) without duplication and to the extent reflected
as a charge in the statement of such Consolidated Net Income for such period,
the sum of (i) income or franchise tax expense for such period,
(ii) Consolidated Interest Expense for such period, (iii) all amounts
attributable to depreciation and amortization expense for such period, (iv) any
items of loss resulting from the sale of assets other than in the ordinary
course of business for such period, (v) any non-cash charges for tangible or
intangible impairments or asset write downs for such period (excluding any write
downs for write-offs of Inventory), (vi) any other extraordinary non-cash
charges for such period (but excluding any non-cash charge in respect of an item
that was included in Consolidated Net Income in a prior period and any non-cash
charge that relates to the write-down or write-off of inventory), (vii) cash
restructuring charges, cash charges in connection with store

 

--------------------------------------------------------------------------------


 

closures and other non-recurring cash charges, in each case, related to cost
reduction and brand exiting related activities, incurred on or prior to the
first anniversary of the Effective Date in an aggregate amount not to exceed
$30,000,000 and (viii) any expenses or charges incurred in connection with
(a) the offering of the 2011 Notes or any Additional Notes or any Additional
Pari Passu Note Obligations that, in each case, constitute Euro Notes
Refinancing Debt, or any 2012 Add-On Notes, (b) any Tender Offer, (c) any
Consent Solicitation and (d) any legal expenses or charges incurred in
connection with the First Amendment in an aggregate amount with respect to
clauses (a) through (d) above not to exceed $20,000,000 during the term of this
Agreement, minus (b) without duplication and to the extent included in
Consolidated Net Income, (i) any items of gain resulting from the sale of assets
other than in the ordinary course of business for such period, (ii) any cash
payments made during such period in respect of non-cash charges described in
clause (a)(v) or (a)(vi) taken in a prior period and (iii) any interest income
for such period and (iv) any extraordinary gains and any non-cash items of
income for such period, all calculated for the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP.  Notwithstanding anything to the
contrary set forth herein, for purposes of calculating the Fixed Charge Coverage
Ratio, Consolidated EBITDA shall include discontinued operations of the Company
and its Subsidiaries, as defined by GAAP, until the applicable restated
financial statements reflecting such discontinuation are available.”; and

 

(iii) inserting in alphabetical order the following new definitions:

 

“2012 Add-On Notes” means the Additional Notes of the Company due 2019 issued on
the Fifth Amendment Effective Date.

 

“Fifth Amendment” means the Fifth Amendment, dated as of June 5, 2012, to this
Agreement.

 

“Fifth Amendment Effective Date” has the meaning assigned to such term in the
Fifth Amendment.

 

“Kate Spade JV Holdco” means a wholly owned Subsidiary of Kate Spade LLC
organized under the laws of Japan.

 

3.         Amendment to Section 2.11 of the Credit Agreement (Prepayment of
Loans).  Section 2.11 of the Credit Agreement is hereby amended by deleting
clause (f) thereof in its entirety and inserting in lieu thereof the following
new clause (f):

 

“(f) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Company or any Subsidiary in respect of any Indebtedness
referred to in Section 6.02(p) (in each case, other than (so long as no Default
or Event of Default shall have occurred and be continuing or would result from
the issuance thereof) any Trademark Secured Debt that constitutes (i) Euro Notes
Refinancing Debt, (ii) Existing Euro Notes or (iii) Indebtedness incurred
pursuant to Section 6.01(m)), the Borrowers shall, immediately after such Net
Proceeds are received by the Company or any Subsidiary, prepay the Revolving
Loans and Swingline Loans in an aggregate amount equal to the lesser of (x) 100%
of such Net Proceeds and (y) the aggregate amount of Revolving Loans and
Swingline Loans outstanding.  However, notwithstanding the foregoing, so long as
no Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Loans would be required to be made under this Section 2.11(f) other
than on the last day of the Interest Period therefor, the Administrative Agent,
at the direction of the Borrower Representative, shall keep such funds in a
non-interest

 

--------------------------------------------------------------------------------


 

bearing account and shall not apply such funds to the prepayment of any such
Eurocurrency Loan until the last day of such Interest Period.”

 

4.         Amendments to Section 6.01 of the Credit Agreement (Indebtedness). 
Section 6.01 of the Credit Agreement is hereby amended by (i) deleting clause
(l) thereof in its entirety and inserting in lieu thereof the following new
clause (l):

 

“(l) (x) Indebtedness in respect of the Existing Euro Notes and (y) any
Indebtedness (including, without limitation, subject to the terms hereof, any
2011 Notes, any Additional Notes and any Additional Pari Passu Note Obligations)
which represents an extension, refinancing, replacement or renewal thereof from
time to time (whether in whole or in part) and including one or more successive
extensions, refinancing, replacements or renewals thereof from time to time
(whether in whole or in part) (including any Guarantees thereof to the extent
permitted pursuant to the following proviso) (the “Euro Notes Refinancing
Debt”); provided that, (i) the principal amount (or accreted value, if
applicable) of the Euro Notes Refinancing Debt does not exceed the principal
amount (or accreted value, if applicable) of the Existing Euro Notes so
extended, refinanced, replaced or renewed (plus any unpaid, accrued interest,
fees or premiums in connection with the Existing Euro Notes and any reasonable
costs associated with such extension, refinancing, replacement or renewal
(including, for the avoidance of doubt, tender premiums and any Consent
Solicitation payments)), (ii) such Euro Notes Refinancing Debt shall be either
(A) unsecured or (B) secured by Liens on assets that do not constitute
Collateral (other than Trademarks (and any License granting a right to use any
such Trademark) (to the extent permitted pursuant to Section 6.02(p)) and/or
Permitted Second Priority Liens (to the extent permitted pursuant to
Section 6.02(s))) and are otherwise permitted pursuant to Section 6.02, and
(iii) such Euro Notes Refinancing Debt does not have a shorter average weighted
maturity than the Existing Euro Notes; provided further that all or any part of
the 2012 Add-On Notes shall be deemed to constitute Euro Notes Refinancing Debt
so long as (and solely to the extent that) the Net Proceeds thereof (or of any
such portion thereof) are intended to be and used to repay, repurchase or redeem
the Existing Euro Notes (plus any unpaid, accrued interest, fees or premiums in
connection with the Existing Euro Notes and any reasonable costs associated with
the 2012 Add-On Notes (including, for the avoidance of doubt, tender premiums
and any Consent Solicitation payments);”

 

and (ii) deleting clause (m) thereof in its entirety and inserting in lieu
thereof the following new clause (m):

 

“(m) Indebtedness (i) constituting 2012 Add-On Notes; provided that the Net
Proceeds thereof are used to purchase Acquired JV Interests and make other
investments, directly or indirectly, in Kate Spade JV Holdco, in each case, in
accordance with Section 6.04(w) and (ii) constituting 2012 Add-On Notes in an
aggregate principal amount not to exceed $20,000,000;”

 

5.         Amendments to Section 6.02 of the Credit Agreement (Liens). 
Section 6.02 of the Credit Agreement is hereby amended by (i) deleting clause
(p) thereof in its entirety and inserting in lieu thereof the following new
clause (p):

 

“(p) Liens on Trademarks of the US Loan Parties (and Liens on any License
granting a right to use such Trademark) securing Indebtedness of the Company or
any other US Loan Party permitted pursuant to Section 6.01 (the “Trademark
Secured Debt”) in an aggregate amount of not less than $150,000,000; provided
that (x) the Net Proceeds received by the Company and its Subsidiaries in
connection with such Indebtedness (other than (so long as no Default or Event of
Default shall have occurred and be continuing or would result from the issuance
thereof) any Trademark Secured Debt that constitutes (i) Euro Notes Refinancing
Debt, (ii) Existing Euro Notes or (iii) Indebtedness incurred pursuant to
Section 6.01(m)) shall be used to prepay the Loans in accordance with
Section 2.11(f), (y)

 

--------------------------------------------------------------------------------


 

such Liens may be first priority Liens so long as such Trademarks and any such
License shall be subject to a second priority perfected security interest in
favor of the applicable Collateral Agent (for the benefit of the Agents, the
applicable Lenders and the applicable Issuing Banks) and such Liens shall be
subject to an intercreditor agreement reasonably satisfactory to the
Administrative Agent and (z) the Administrative Agent and the applicable
Collateral Agents shall have been granted a non-exclusive royalty free license
with respect to such Trademarks to the extent any such Trademarks are used in
connection with any Collateral;”

 

and (ii) deleting clause (s) thereof in its entirety and inserting in lieu
thereof the following new clause (s):

 

“(s)  Liens on the Collateral (the “Permitted Second Priority Liens”) securing
the Trademark Secured Debt; provided that (w) the Net Proceeds received by the
Company and its Subsidiaries in connection with such Indebtedness (other than
(so long as no Default or Event of Default shall have occurred and be continuing
or would result from the issuance thereof) any Trademark Secured Debt that
constitutes (i) Euro Notes Refinancing Debt,(ii) Existing Euro Notes or
(iii) Indebtedness incurred pursuant to Section 6.01(m)) shall be used to prepay
the Loans in accordance with Section 2.11(f), (x) such Trademark Secured Debt
(other than the Existing Euro Notes) shall not have a final maturity date that
is earlier than the Maturity Date, (y) such Liens (other than the Liens upon
Trademarks and Liens on any License granting a right to use such Trademarks
referred to in clause (p) above) shall be junior to the liens granted pursuant
to the Loan Documents to the applicable Collateral Agent, for the benefit of the
Agents, the applicable Lenders and the applicable Issuing Banks, and shall be
subject to an intercreditor agreement reasonably satisfactory to the Required
Lenders and (z) the applicable Collateral Agent(s) shall have been granted a
second priority perfected Lien, for the benefit of the Agents, the applicable
Lenders and the applicable Issuing Banks, in any collateral securing the
Trademark Secured Debt that does not otherwise constitute Collateral.”

 

6.         Amendment to Section 6.03 of the Credit Agreement (Fundamental
Changes).  Section 6.03 of the Credit Agreement is hereby amended by deleting
clause (a)(ii) thereof in its entirety and substituting in lieu thereof the
following new clause (a)(ii):

 

“(ii) any Subsidiary may merge or amalgamate into or with any Loan Party (other
than the Borrower) in a transaction in which a Loan Party continues or is the
surviving entity and assumes all obligations of the Loan Party under the Loan
Documents ,”

 

7.         Amendments to Section 6.04 of the Credit Agreement (Investments,
Loans, Advances, Guarantees and Acquisitions).  Section 6.04 of the Credit
Agreement is hereby amended by (i) deleting clause (s) thereof in its entirety
and substituting in lieu thereof the following new clause (s):

 

“(s)  [Reserved];”

 

(ii) deleting the word “and” at the end of clause (u) thereof and
(iii) inserting at the end of clause (v) thereof:

 

“(w) investments made, directly or indirectly, by the Company or any other Loan
Party in Kate Spade JV Holdco with Net Proceeds of the 2012 Add-On Notes and
cash on hand in an aggregate amount for all such investments not to exceed
$55,000,000, the proceeds of which are used by Kate Spade JV Holdco (x) to
purchase all of the outstanding Equity Interests in Kate Spade Japan Co., Ltd.
not then held by Kate Spade LLC or Kate Spade JV Holdco (such Equity Interests,
the “Acquired JV Interests”) pursuant to the exercise of Kate Spade LLC’s call
option under the Kate Spade JV Agreement and (y) to make investments in Kate
Spade Japan Co., Ltd.

 

--------------------------------------------------------------------------------


 

the proceeds of which shall be used by Kate Spade Japan Co., Ltd. to repay the
shareholder loan owing to Kate Spade LLC’s joint venture partner in Kate Spade
Japan Co., Ltd. that is required to be repaid in connection with the exercise of
such call option (and the Loan Parties and Kate Spade JV Holdco shall be
permitted to make the investments described in clauses (x) and (y) above); and

 

(x) investments by Kate Spade LLC in Kate Spade JV Holdco of the equity
interests in Kate Spade Japan Co., Ltd held by Kate Spade LLC.”

 

8.         Amendment to Section 6.05 of the Credit Agreement (Asset Sales). 
Section 6.05 of the Credit Agreement is hereby amended by inserting the words
“or 6.04(x)” at the end of clause (n) thereof.

 

9.         Representations and Warranties.  The Borrowers hereby represent that
as of the Fifth Amendment Effective Date (as defined below) each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents is true and correct in all material respects as if made on and as of
such date (it being understood and agreed that any representation or warranty
that by its terms is made as of a specific date shall be required to be true and
correct in all material respects only as of such specified date), and no Default
or Event of Default has occurred and is continuing after giving effect to the
amendments contemplated herein.

 

10.        Effectiveness of Amendment.  (a)This Fifth Amendment shall become
effective on and as of the date (such date the “Fifth Amendment Effective Date”)
of satisfaction of the following conditions:

 

(i)         execution and delivery of this Fifth Amendment by the Borrowers, the
Loan Guarantors, the Administrative Agent, the US Collateral Agent, the European
Administrative Agent, the European Collateral Agent, the Canadian Administrative
Agent, the Canadian Collateral Agent and the Required Lenders;

 

(ii)        no Default or Event of Default shall have occurred and be continuing
on the Fifth Amendment Effective Date;

 

(iii)       each of the representations and warranties made by any Loan Party in
the Loan Documents shall be true and correct in all material respects on and as
of the Fifth Amendment Effective Date as if made on and as of such date except
to the extent such representations and warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date;

 

(iv)       the 2012 Add-On Notes shall have been issued for aggregate proceeds
of not less than $140,000,000 and the Company shall have received the Net
Proceeds therefrom; and

 

(v)        receipt by the Administrative Agent of all reasonable and documented
out-of-pocket costs and expenses for which invoices have been presented
(including the reasonable and documented fees and expenses of one firm of
external legal counsel in each relevant jurisdiction).

 

11.        Expenses.  The Borrowers agree to pay and reimburse the
Administrative Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the

 

--------------------------------------------------------------------------------


 

preparation and delivery of this Fifth Amendment, including, without limitation,
the reasonable fees and disbursements of counsel to the Administrative Agent.

 

12.        Effect.  Except as expressly amended or modified hereby, all of the
representations, warranties, terms, covenants and conditions of the Loan
Documents shall remain unamended, unmodified and not waived and shall continue
to be in full force and effect.  This Fifth Amendment shall not constitute an
amendment of any provision of the Credit Agreement or any other Loan Document
not expressly referred to herein and shall not be construed as a waiver or
consent to any further or future action on the part of the Borrowers that would
require a waiver or consent of the Lenders or any Agent.  Except as expressly
amended hereby, the provisions of the Credit Agreement are and shall remain in
full force and effect.  On and after the Fifth Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof”, or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement after giving effect to this Fifth
Amendment.

 

13.        Consent of Guarantors.  Each of the Loan Guarantors hereby consents
to this Fifth Amendment, and to the amendments and modifications to the Credit
Agreement pursuant hereto and acknowledges the effectiveness and continuing
validity of its obligations under or with respect to the Credit Agreement, any
Loan Guaranty, any Collateral Document and the Notes Intercreditor Agreement, as
applicable, and its liability for the Obligations or Secured Obligations, as
applicable, pursuant to the terms thereof and that such obligations are without
defense, setoff and counterclaim.

 

14.        Counterparts.  This Fifth Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile or electronic
transmission), each of which counterparts when so executed shall be an original,
but all the counterparts shall together constitute one and the same instrument.

 

15.        Severability.  Any provision of this Fifth Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

16.        Integration.  This Fifth Amendment and the other Loan Documents
represent the entire agreement of the Loan Parties, the Administrative Agent,
the European Administrative Agent, the Canadian Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent or any Lender
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

 

17.        GOVERNING LAW.  THIS FIFTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

 

 

BORROWERS

 

 

 

 

 

 

 

 

 

 

FIFTH & PACIFIC COMPANIES, INC.

 

 

 

 

 

 

 

 

 

 

By

/s/ George Carrara

 

 

Name:

George Carrara

 

 

Title:

Executive Vice President, Chief Operating

 

 

 

Officer and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

FIFTH & PACIFIC COMPANIES CANADA INC.

 

 

 

 

 

 

 

 

 

 

By

/s/ George Carrara

 

 

Name:

George Carrara

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

JUICY COUTURE EUROPE LIMITED

 

 

 

 

 

 

 

 

 

 

By

/s/ Annie Bernstein

 

 

Name:

Annie Bernstein

 

 

Title:

Director

 

 

SIGNATURE PAGE TO THE FIFTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

LOAN GUARANTORS:

 

 

 

BOODLE, INC.

 

DB NEWCO CORP.

 

HAVANA LLC

 

JERG, INC.

 

JUICY COUTURE, INC.

 

KATE SPADE LLC

 

L. C. AUGUSTA, INC.

 

L.C. CARIBBEAN HOLDINGS, INC.

 

L.C. LICENSING, LLC

 

L.C. SERVICE COMPANY, INC.

 

L.C. SPECIAL MARKETS, INC.

 

LC LIBRA, LLC

 

LCI ACQUISITION U.S., INC.

 

LCI HOLDINGS, INC.

 

LCI INVESTMENTS, INC.

 

ADELINGTON DESIGN GROUP INC.

 

ADELINGTON DESIGN SALES GROUP INC.

 

FIFTH & PACIFIC COMPANIES COSMETICS, INC.

 

LIZ CLAIBORNE EXPORT, INC.

 

FIFTH & PACIFIC COMPANIES FOREIGN HOLDINGS, INC.

 

LIZ CLAIBORNE JAPAN, INC.

 

FIFTH & PACIFIC COMPANIES PUERTO RICO, INC.

 

FIFTH & PACIFIC COMPANIES SALES, INC.

 

LIZ CLAIBORNE SHOES, INC.

 

LUCKY BRAND DUNGAREES, INC.

 

LUCKY BRAND DUNGAREES STORES, INC.

 

MONET INTERNATIONAL, INC.

 

MONET PUERTO RICO, INC.

 

NONEE I HOLDING, LLC

 

NONEE I, LLC

 

SEGRETS, INC.

 

SKYLARK SPORT MARKETING CORPORATION

 

WESTCOAST CONTEMPO PROMENADE, INC.

 

WESTCOAST CONTEMPO RETAIL, INC.

 

WESTCOAST CONTEMPO (U.S.A.) INC.

 

KATE SPADE PUERTO RICO, INC.

 

LCCI HOLDINGS LLC

 

WCFL HOLDINGS LLC

 

 

 

 

By

/s/ George Carrara

 

 

Name:

George Carrara

 

 

Title:

Director

 

 

SIGNATURE PAGE TO THE FIFTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

 

JUICY COUTURE CANADA INC.

 

 

 

 

 

 

 

 

 

By

/s/ Nicholas Rubino

 

 

Name:

Nicholas Rubino

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

KATE SPADE CANADA INC.

 

 

 

 

 

 

 

 

 

 

By

/s/ Nicholas Rubino

 

 

Name:

Nicholas Rubino

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

LUCKY BRAND DUNGAREES CANADA INC.

 

 

 

 

 

 

 

 

 

 

By

/s/ Nicholas Rubino

 

 

Name:

Nicholas Rubino

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

WESTCOAST CONTEMPO FASHIONS LIMITED

 

 

 

 

 

 

 

 

 

 

By

/s/ Nicholas Rubino

 

 

Name:

Nicholas Rubino

 

 

Title:

Director

 

 

SIGNATURE PAGE TO THE FIFTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

 

Signed and delivered as a deed for and on behalf of

 

 

JUICY COUTURE IRELAND LIMITED

 

 

 

 

 

 

 

 

 

 

By

/s/ Annie Bernstein

 

 

Name:

Annie Bernstein

 

 

Title:

Director

 

 

 

 

 

 

in the presence of:

 

 

 

 

 

 

/s/ Chris DiNardo

 

 

(Witness’ Signature)

 

 

 

 

 

 

5901 West Side Avenue, North Bergen, NJ

 

 

(Witness’ Address)

 

 

 

 

 

 

Attorney

 

 

(Witness’ Occupation)

 

 

SIGNATURE PAGE TO THE FIFTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

 

LIZ CLAIBORNE EUROPE

 

 

KATE SPADE UK LIMITED

 

 

 

 

 

 

 

 

 

 

By

/s/ Nicholas Rubino

 

 

Name:

Nicholas Rubino

 

 

Title:

Director

 

 

SIGNATURE PAGE TO THE FIFTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative

 

 

Agent, US Collateral Agent and Lender

 

 

 

 

 

 

 

 

 

 

By

/s/ Scott Troy

 

 

Name:

Scott Troy

 

 

Title:

Vice President

 

 

SIGNATURE PAGE TO THE FIFTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

 

J.P. MORGAN EUROPE LIMITED, as European

 

 

Administrative Agent and European Collateral Agent

 

 

 

 

 

 

 

 

 

 

By

/s/ Tim Jacob

 

 

Name:

Tim Jacob

 

 

Title:

Senior Vice President

 

 

SIGNATURE PAGE TO THE FIFTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO

 

 

BRANCH, as Canadian Administrative Agent and

 

 

Canadian Collateral Agent

 

 

 

 

 

 

 

 

 

 

By

/s/ Agostino A. Marchetti

 

 

Name:

Agostino A. Marchetti

 

 

Title:

Senior Vice President

 

 

SIGNATURE PAGE TO THE FIFTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

 

SUN TRUST BANK, as Lender

 

 

 

 

 

 

 

 

 

 

By

/s/ Angela Leake

 

 

Name:

Angela Leake

 

 

Title:

Director

 

 

SIGNATURE PAGE TO THE FIFTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as

 

 

Lender

 

 

 

 

 

 

 

 

 

By

/s/ Peter F. Crispino

 

 

Name:

Peter F. Crispino

 

 

Title:

Duly Authorized Signatory

 

 

SIGNATURE PAGE TO THE FIFTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A. as Lender

 

 

 

 

 

 

 

 

 

 

By

/s/ Christine Hutchinson

 

 

Name:

Christine Hutchinson

 

 

Title:

Director

 

 

SIGNATURE PAGE TO THE FIFTH AMENDMENT

 

--------------------------------------------------------------------------------


 

 

 

Wells Fargo Capital Finance, LLC, as Lender

 

 

 

 

 

 

 

 

 

 

By

/s/ Reza Sabahi

 

 

Name:

Reza Sabahi

 

 

Title:

Authorized Signatory

 

 

SIGNATURE PAGE TO THE FIFTH AMENDMENT

 

--------------------------------------------------------------------------------